  Case 1:19-cv-01010-PLM-SJB ECF No. 7 filed 03/09/20 PageID.15 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

                                                   :
 JACQUELINE DENOYER,                               :   CIVIL ACTION
                                                   :
                                Plaintiff,         :   No.: 19-cv-01010
        v.                                         :   Hon. Paul. L. Maloney
                                                   :
 VOCES, INC.,                                      :
                                                   :
                                Defendant.         :
                                                   :


                             JOINT NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that the parties to the above-captioned case have reached a

settlement of Plaintiff’s unpaid wages in this matter. The parties continue to negotiate payment of

Plaintiff’s attorneys’ fees and costs. As such, the parties request that the Court allow until March

30, 2020 for the parties to file a joint motion for FLSA settlement approval and, if necessary,

Plaintiff’s petition for attorneys’ fees and costs. The parties also request that this Court postpone

any and all upcoming deadlines in anticipation of the forthcoming filing(s).

Dated: March 9, 2020

Respectfully submitted,

/s/Jesse L. Young                                             /s/Kent A. Bieberich
Jesse L. Young (P72614)                                       Kent A. Bieberich (P52978)
Kreis, Enderle, Hudgins & Borsos, P.C.                        Humbarger, Zebell & Bieberich, P.C.
8225 Moorsbridge, PO Box 4010                                 3 Heritage Oak Lane
Kalamazoo, Michigan 49003-4010                                Battle Creek, Michigan 49015
(269) 321-2311                                                (269) 979-3990
jyoung@kreisenderle.com                                       kbieberich@hzpelaw.net

Counsel for Plaintiff                                         Counsel for Defendant
